 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         DANIEL JERIMIAH SIMMS,
                                                              CASE NO. 3:19-cv-05715 RBL-JRC
11                                Plaintiff,
                                                              ORDER ADOPTING REPORT AND
12                v.                                          RECOMMENDATION
13         US BANKRUPTCY COURT CLERK
           FOR THE CITY OF TACOMA, et al.,
14
                                  Defendants.
15

16          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
17   Richard Creatura, any objections to the Report and Recommendation, and the remaining record,
18   does hereby find and ORDER,
19          (1) The Report and Recommendation is ADOPTED. Plaintiff’s motion for voluntary
20   dismissal (Dkt. 4) is GRANTED.
21          (2) This matter is dismissed without prejudice.
22          (3) The case shall be closed.
23   ///
24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1   The Clerk shall send copies of this Order to plaintiff and to Magistrate Judge Creatura.

 2          IT IS SO ORDERED.

 3          DATED this 4th day of September, 2019

 4

 5

 6
                                                          A
                                                          Ronald B. Leighton
                                                          United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
